Citation Nr: 1229728	
Decision Date: 08/28/12    Archive Date: 09/05/12	

DOCKET NO.  07-22 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation higher than 20 percent for bilateral hearing loss since August 11, 2007.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975, and from May 1975 to December 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2010, the Board denied entitlement to an evaluation higher than 20 percent for bilateral hearing loss for the period prior to August 11, 2007, and entitlement to a total disability rating based upon individual unemployability.  The Board also remanded for additional development the issue of entitlement to a rating higher than 20 percent for bilateral hearing loss since August 11, 2007.  

On March 7, 2012, the Board denied entitlement to an evaluation higher than 20 percent for bilateral hearing loss since August 11, 2007.  That decision will be vacated in the course of the current decision.

The issue of entitlement to an evaluation higher than 20 percent for bilateral hearing loss since August 11, 2007 is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDING OF FACT

In its March 7, 2012 decision, the Board failed to consider evidence pertinent to the Veteran's claim for an evaluation higher than 20 percent for bilateral hearing loss since August 11, 2007.



CONCLUSION OF LAW

Vacatur of the Board's March 7, 2012 decision denying entitlement to an evaluation higher than 20 percent for bilateral hearing loss since August 11, 2007 is warranted.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may vacate an appellate decision when a Veteran is denied due process of law.  38 C.F.R. § 20.904(a)(3) (2011).  Failure to consider submitted argument and/or evidence, or the failure to afford the Veteran any necessary examination, is a denial of due process.  In this case, at the time of the Board's March 7, 2012 decision, there were in existence two reports of VA audiometric examinations, dated, in June 2010 and December 2011, either or both of which arguably might have had some impact on the Veteran's claim of entitlement to an increased evaluation.  Under the circumstances, and given the Board's failure to consider the aforementioned VA audiometric examinations, it is the opinion of the Board that the Veteran was denied due process of law in the adjudication of his claim for an increased evaluation.

In light of these facts, the Board will vacate its March 7, 2012 decision and remand the case to afford the Veteran his full due process rights under the law.


ORDER

The decision of the Board on March 7, 2012 denying the Veteran's claim for a rating higher than 20 percent for bilateral hearing loss since August 11, 2007 is hereby vacated.



REMAND

In light of the foregoing action the Board must now readjudicate the Veteran's claim of entitlement to an evaluation higher than 20 percent for bilateral hearing loss since August 11, 2007.  However, certain development by the RO must be undertaken prior to the Board's readjudication of that issue.

In this regard, of record is a VA audiometric examination and accompanying report dated in June 2010 consideration of which has not been documented by the RO.  Also of record is a December 12, 2011 VA outpatient audiometric note which reflects findings from a VA audiometric examination, however, the actual audiometric examination findings, including pure tone air conduction thresholds and speech recognition scores, are not part of the Veteran's claims folder or Virtual VA file.

Finally, review of the file reveals that the Veteran last underwent a VA audiometric examination for compensation purposes in 2010.  Under the circumstances, a contemporaneous VA audiometric examination is appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2011, should be obtained and incorporated in the claims folder.  This includes securing the actual audiometric findings referenced in the aforementioned December 12, 2011 VA outpatient audiology note.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA audiometric examination in order to determine the current severity of his bilateral hearing loss.  The Veteran is to be advised that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the examination, and in accordance with the latest AMIE worksheets for rating hearing loss, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected bilateral hearing loss.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  In addition, the examiner must specify in the report that the claims file and Virtual VA records have been reviewed, and specify the dates encompassed by the Virtual VA records.

3.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND and that the examiner has documented his/her consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  The RO/AMC should then readjudicate the Veteran's claim for an evaluation higher than 20 percent for bilateral hearing loss since August 11, 2007.  The RO/AMC should specifically document their consideration of the results of VA audiometric testing conducted in June 2010 and December 2011 in the context of the Veteran's claim for an increased rating.  Should the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since October 2011.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


